DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Allowability Notice addressing applicants response dated 18th February 2021.  Claim(s) 1, 10, 12, 17, and 18 were amended; Claim(s) 15-19 were renumbered to be Claim(s) 14-18; No Claim(s) were cancelled; and Claim(s) 19 was newly added; therefore, Claim(s) 1-19 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Terminal Disclaimer
The terminal disclaimer filed on 16th February, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,677,920 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see (Page 6), filed on 2/16/2022, with respect to the amendment of Claim(s) 1, 10, 12 and 17-18 have been fully considered. 

Applicant’s arguments, see (Page 6), filed on 2/16/2022, with respect to the objection(s) of Claim(s) 15-19 have been fully considered and are persuasive in view of the renumbered Claim(s) to now be Claim(s) 14-18.  The objection(s) of Claim(s) 15-19 have been withdrawn. 

Applicant’s arguments, see (Page 6), filed on 2/16/2022, with respect to the rejection(s) of Claim(s) 1-13 and 15-19 on grounds of nonstatutory double patenting have been fully considered and are persuasive in view of the filed Terminal Disclaimer.  The rejection(s) of Claim(s) 1-13 and 15-19 have been withdrawn.

Applicant’s arguments, see (Page 6-8), filed on 2/16/2022, with respect to the rejection(s) of Claim(s) 1-13 and 15-19 under 35 USC § 103 being unpatentable over Spurlock (US 4213194 A) in view of Hoeber (US 2016/0161620 A1) in view of Goebel (US 4458341 A) in view of Jeffryes (US 2006/0018192 A1) have been fully considered and are persuasive in view of the filed Terminal Disclaimer and amended claim(s).  The rejection(s) of Claim(s) 1-13 and 15-19 have been withdrawn.

Allowable Subject Matter
Independent Claims 1, 12, and 18; and Dependent Claims 2-11, 13-17, and 20, are allowed.  The following is the Examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “the delivered acoustic signal has a frequency that advances incrementally within a range between 2 to 300 Hz scanning for a preselected time at each frequency” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Spurlock (US 4213194 A) teaches acoustic archeological wherein the preselected time provides time to reach a steady state at the scanned frequency (Fig, 7, wherein it is well known in the art that incremental increase of frequencies would jump and after reaching a steady state in frequency shifts).
However, Spurlock, Hoeber, and/or Jeffryes, whether alone or combined fail to remedy the deficiencies as claimed because the claimed invention requires “the delivered acoustic signal to have a frequency that advances incrementally within a range between 2 to 300 Hz scanning for a preselected time at each frequency”.  Therefore, the limitations, in combinations in the claims, were not found in the prior art.

Claim 12 is essentially the same as Claim 1 and refers to a method of the system of Claim 1 for searching for underground entities in ground of an area.  Therefore Claim 12 is allowed for the same reasons as applied to Claim 1 above.

Claim 18 essentially the same as Claim 1 and refers to the system of Claim 1 for searching for underground entities in ground of an area, and further comprising: from respective sensors of consecutive deployments of the search probe and sensors; wherein the respective sensors are positioned with the same relative distances and angles in each deployment; wherein said analysis device designates pairs of respective sensors from consecutive deployments and subtracts their echo signals to identify a difference indicating the existence of an underground entity.  Therefore Claim 18 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIE M NDURE/Examiner, Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645